Appeal by employer and insurance carrier from an award in claimant’s favor. Locker boys at the Saratoga Springs reservation, during their lunch hour and after working hours, when accommodations are not crowded, were given permission to use the swimming pool maintained by the employer in connection with its business and upon the premises where the claimant was employed. On July 26, 1942, at about 1:30 p. m., and during his recreation hour, while climbing a ladder leading to a diving board the claimant-respondent, a locker boy, slipped and sustained the injuries for which an award has been made. There is evidence to sustain the award. (Matter of Piusinslci V. Transit *929Valley Country Club, 283 N. Y. 674.) Award unanimously affirmed, with costs to the State Industrial Board. All concur.